Citation Nr: 0211325	
Decision Date: 09/04/02    Archive Date: 09/09/02

DOCKET NO.  00-22 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York



THE ISSUES

Entitlement to an original rating greater than 10 percent for 
the service-connected irritable bowel syndrome (IBS).  

(The issue of entitlement to service connection for 
diverticulitis, to include on a secondary basis, due to the 
service-connected irritable bowel syndrome, will be the 
subject of a Board decision at a later date.)  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1969 to 
August 1973.  

This matter arises before the Board of Veterans' Appeals 
(Board) from an October 1999 rating decision by RO, where 
service connection for irritable bowel syndrome was 
established, and a 10 percent rating was assigned.  The 
veteran disagreed with the initial evaluation, and 
subsequently perfected an appeal as to that issue.  Service 
connection for diverticulitis was also denied in that rating 
action.  

The Board wishes to make it clear that it is undertaking 
additional development with respect to the issues of 
entitlement to service connection for diverticulitis pursuant 
to authority granted by 67 Fed. Reg. 3,009, 3,104 (Jan. 23, 
2002) [codified at 38 C.F.R. § 19.9(a)(2)].  When the 
requested development is completed, the Board will provide 
notice of the development as required by Rule of Practice 903 
(67 Fed. Reg. 3,009, 3,105 (Jan. 23, 2002) [codified at 
38 C.F.R. § 20.903 (2002)].


FINDINGS OF FACT

1.  All identified relevant evidence and information 
necessary for equitable disposition of the appeal has been 
obtained.

2.  Irritable bowel syndrome is manifested primarily by mild 
to moderate symptoms of diarrhea.


CONCLUSION OF LAW

The criteria for an evaluation greater than 10 percent for 
the service-connected irritable bowel syndrome are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.2, 4.7, 
4.10, 4.20, 4.114, Diagnostic Code 7319 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


The veteran initially established service connection for 
irritable bowel syndrome (IBS) in the October 1999 RD.  The 
RO assigned a 10 percent evaluation by analogy under 
Diagnostic Code 7319, for a moderate disability resulting in 
frequent episodes of bowel disturbance with abdominal 
distress.  38 C.F.R. § 4.20.  

The veteran contends that a higher original evaluation is 
warranted.  For the following reasons and bases, the Board 
determines that the preponderance of the evidence is against 
his contentions, and that his claims must be denied.  

The severity of IBS is ascertained, for VA rating purposes, 
by application of the criteria set forth in VA's Schedule for 
Rating Disabilities, 38 C.F.R. § 4.114. (hereinafter 
Schedule).  These criteria are based on the average 
impairment of earning capacity, and utilize separate 
diagnostic codes to identify the various disabilities.  
Diagnostic Code 7319 contemplates ratings for IBS (spastic 
colitis, mucous colitis, etc.) 

IBS that is severe, as manifested by diarrhea, or alternating 
diarrhea and constipation, with more or less constant 
abdominal distress, is assigned a 30 percent evaluation.  
When IBS is moderate, as demonstrated by frequent episodes of 
bowel disturbance with abdominal distress, a 10 percent 
evaluation is assigned.  Mild IBS, as manifested by 
disturbances of bowel function with occasional episodes of 
abdominal distress, is assigned a noncompensable evaluation.  
38 C.F.R. § 4.114, Diagnostic Code 7319.

A careful review of the record shows that the veteran's IBS 
is not manifested by a disability picture that is greater 
than moderate.  

During the August 1999 VA examination, the veteran reported 
daily diarrhea and nausea, but not constipation.  He denied 
weight loss, and the record does not show that there was 
evidence of malnutrition or anemia.  The physical examination 
of his abdomen was that it was soft and non-tender, non-
distended, with positive bowel sounds.  

A June 1999 letter from M.K., M.D. shows that the veteran was 
treated since the early 1990s, and that he has had recurrent 
symptoms of abdominal cramps and intermittent diarrhea, and 
was felt to have diverticulitis.  

During a September 1999 VA examination, the veteran reported 
that he felt well in general.  The physical examination of 
his abdomen was soft, with no masses, hernias or tenderness.  
He weighed 220 pounds.

During a November 1999 VA medical examination, the veteran 
was reported to weigh 218 pounds.  He denied any weight loss.  
Examination of the abdomen described it as obese, soft, with 
a well-healed 12-inch midline surgical scar.  No fluid wave, 
no masses, not organomegaly or hepatomegaly was observed.  
There was mild tenderness to palpation of both lower 
quadrants.   

A March 2001 letter from M.K., M.D., shows that the veteran 
manifested intermittent abdominal discomfort with 
diverticular disease and a history of polyps.  

The veteran testified, in March 2001, that he experienced 
these abdominal symptoms each morning.  

In April 2001, the veteran's abdominal examination was noted 
to be unremarkable, except for surgical scars.  He was noted 
to have a diagnosis of severe diverticular disease and IBS.  
He weighed 220 pounds.

The report of an April 2001 discharge summary shows that the 
veteran presented to the emergency room with a 24 hour 
history of diarrhea and vomiting, with abdominal pain, but no 
fever or history of hematemesis or hematochezia.  On 
examination, the abdomen was soft, with no masses, ascites, 
or evidence of guarding or rigidity.  Bowel sounds were 
heard.  A CT scan did not show any evidence of inflammatory 
process in the abdomen or pelvis.  The veteran was diagnosed 
with PO intolerance, gastroenteritis, hypokalemia, and 
diverticulosis.  

Although the evidence shows that the veteran reported 
experiencing daily symptoms that he associates with his 
service-connected IBS, the Board must point out that frequent 
episodes of bowel disturbance with abdominal distress 
warrants a 10 percent evaluation under Diagnostic Code 7319.  

A severe disability, as manifested by diarrhea, or 
alternating diarrhea and constipation, with more or less 
constant abdominal distress, is simply not shown by the 
evidence of record.  

The veteran's private gastroenterologist documented that the 
veteran exhibited intermittent diarrhea, in June 1999, and 
intermittent discomfort, in March 2001.  However, the veteran 
reported feeling well on VA examination.  He has also denied 
constipation.  Repeated examination of his abdomen was 
unremarkable.  Although the veteran reported some morning 
symptomatology, constant abdominal distress of a severity 
required for a 30 percent evaluation is not shown by the 
medical evidence of record.  

Although the veteran has additional non-service-connected 
disorders that are shown to be productive of some of his 
symptomatology, the Board determines that the 10 percent 
evaluation for his service-connected IBS is for application 
during the entire course of the appeal. Fenderson v. West, 12 
Vet. App. 119 (1999).  

Thus, the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not for application in the 
instant case, and the claim is denied.  

The Board notes that on November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA) was signed into law, which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001).  The regulations 
implementing the VCAA are now published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (to be codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326). Except as 
specifically noted, the new regulations were effective on 
November 9, 2000.  First, VA has a duty to notify the veteran 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103.  

The record shows that the veteran was notified of the RO's 
decisions.  The RO's decision, Statement of the Case, 
Supplemental Statements of the Case and letters, informed the 
veteran of the evidence needed to support his claims, and 
complied with VA's notification requirements.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The veteran indicated at his personal hearing that he 
was treated privately for his conditions by his 
gastroenterologist, and the RO obtained the referenced 
evidence, and scheduled the veteran for VA compensation and 
pension examinations.  Additionally, the veteran in this 
regard has not referenced any unobtained evidence that might 
aid his claim.  

In this case, the Board finds that VA has done everything 
reasonably possible to assist the veteran.  



ORDER

An increased rating for the service-connected irritable bowel 
syndrome is denied.

Service connection for diverticulitis is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

